
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3140
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 4, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to direct the Secretary of Homeland Security to prioritize the assignment of
		  officers and analysts to certain State and urban area fusion centers to enhance
		  the security of mass transit systems.
	
	
		1.Short titleThis Act may be cited as the
			 Mass Transit Intelligence
			 Prioritization Act.
		2.Mass transit
			 intelligence prioritizationSection 210A of the Homeland Security Act of
			 2002 (6 U.S.C.
			 124h) is amended—
			(1)by redesignating
			 subsections (f) through (k) as subsections (e) through (l),
			 respectively;
			(2)in subsection (l),
			 as so redesignated, by striking subsection (i) and inserting
			 subsection (j); and
			(3)by inserting after
			 subsection (e) the following new subsection (f):
				
					(f)Mass transit
				intelligence prioritization
						(1)In
				generalThe Secretary shall
				make it a priority to assign officers and intelligence analysts under this
				section from the Department, including the Transportation Security
				Administration, to participating State and urban area fusion centers located in
				high-risk jurisdictions with mass transit systems in order to enhance the
				security of such mass transit systems by assisting Federal, State, local, and
				tribal law enforcement authorities in identifying, investigating, and otherwise
				interdicting persons, weapons, and contraband that pose a threat to homeland
				security.
						(2)Mass transit
				intelligence productsWhen
				performing the responsibilities described in subsection (d), officers and
				intelligence analysts assigned to participating State and urban area fusion
				centers under this section shall have, as a primary responsibility, the
				creation of mass transit intelligence products that—
							(A)assist State, local, and tribal law
				enforcement agencies in deploying their resources most efficiently to help
				detect and interdict terrorists, weapons of mass destruction, and contraband at
				mass transit systems of the United States;
							(B)promote more
				consistent and timely dissemination of mass transit security-relevant
				information among jurisdictions with mass transit systems; and
							(C)enhance the
				Department’s situational awareness with respect to the threat of acts
				of terrorism at or involving mass transit systems of the United
				States.
							.
			
	
		
			Passed the House of
			 Representatives May 30, 2012.
			Karen L. Haas,
			Clerk
		
	
